Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The TD filed on 2/15/2021 has been reviewed and approved.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the variable magnetic monopole field electro-magnet and inductor comprising: a plurality of mirrored pairs of high density magnetic field windings including interleaved ferromagnetic supportive cores positioned between said mirrored pairs of windings; each field winding of one of said mirrored pairs of field windings having a number of windings equal to the number of windings as had by the other of the mirrored pair; and, each field winding of one of said mirrored pairs of field windings having field strength equal to the field strength of the other of the mirrored pair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 18, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837